Title: From George Washington to Alexander Hamilton, 31 March 1794
From: Washington, George
To: Hamilton, Alexander


          
            United States 31. March 1794.
          
          Pay to The Secretary of State, in pursuance of the Act providing for the relief of such
            of the Inhabitants of St Domingo, resident with the United States, as may be found in
            want of support, Six hundred dollars; to be applied to the relief of persons of the
            above description in the City of Philadelphia.
          
            Geo: Washington
          
        